         Case 6:20-cv-00879-ADA Document 19-1 Filed 01/18/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

PROXENSE, LLC

                     Plaintiff,               Case No. 6:20-cv-879-ADA

vs.
                                              JURY TRIAL DEMANDED
TARGET CORPORATION

                     Defendant.

    [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
COUNT I OF PLAINTIFF’S FIRST AMENDED COMPLAINT FOR FAILURE TO STATE
                               A CLAIM

       Before the Court is Defendant’s Motion to Dismiss Count I of Plaintiff’s First Amended

Complaint for Failure to State a Claim. The Court, having considered same, is of the opinion the

motion should be GRANTED.



Dated: __________________                         _____________________________________
                                                  ALAN D ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE
